Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/30/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea in the form of mental process without significantly more. The claim(s) recite(s) providing a user audio model by clustering metadata into categories or clusters, such as normal operation cluster and anomalous operation cluster. Such recited claimed language is merely organization of data (clustering of metadata) to provide or generate data (user audio model). Such recited claimed language also recites generic devices such as voice history database, data clustering processor. This judicial exception is not integrated into a practical application because the claimed language is merely directed towards abstract idea without recite language indicate application of the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed language merely recites the abstract idea without further language indicate significantly more than the judicial exception.

Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea in the form of mental process without significantly more. The claimed language merely recites a generic device such as a non-transitory computer readable medium and processing device to conduct the method of claim 22. The grounds for claim 23 are found above for claim 22 and incorporated in consideration of claim 23. This judicial exception is not integrated into a practical application because the claimed language is merely directed towards abstract idea without recite language indicate application of the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed language merely recites the abstract idea without further language indicate significantly more than the judicial exception.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18,21,23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 recites a data clustering processor, but fails to distinguish between the preamble and the body of the claim. It is unclear and indefinite as to what is the preamble and what is the body of the claim.
Claim 21 recites a non-transitory computer readable medium and processor conducts the method of claim 20, but fails to clearly and definitely indicates the limitations of claim 20 that are found in claim 21. Is the preamble of claim 20 included in the body of claim 21? What limitations of claim 20 are found in claim 21? 
Furthermore, claim 21 recites an apparatus that performs a method, but fails to indicate the devices or components of the apparatus. What components perform which function or steps of claim 20? For these reasons, the claim fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites a non-transitory computer readable medium and processor performing the method of claim 22, but fails to clearly and definitely indicates the 
Furthermore, claim 23 recites an apparatus that performs a method, but fails to indicate the devices or components of the apparatus. What components perform which function or steps of claim 22? For these reasons, the claim fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,9-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howson et al (US Publication No.: 20190066683) in view of Cho et al (US Patent No.: 10014008).
Claim 1, Howson et al discloses

a voice history database (Fig. 3, label 221,321,301), which voice history database comprises historic audio metadata of one or more past voice signals (label 221,321,301 stores context information or metadata. (paragraph 30) Paragraph 30-31 discloses such context information is collected via multiple devices, which indicates labels 221,321,301 is a storage of past voice signals.), acquired during operation of a user audio device (Paragraphs 31 discloses “These metadata describe a general context in which the recording of utterances for speaker recognition was made.” Paragraph 36 disclose “… expressing the home context at the time of recording, these metadata data being collected 321 using different techniques.”); 
a data clustering processor (Fig. 3, label 325,330,230. Fig. 4, label 400,410,420 clusters the CBMs, label 230.), connected to the voice history database (label 321,301,221 is connected to label 325,330 of the data clustering processor.) and configured for cluster analysis of the historic audio metadata into clusters (Paragraph 37 discloses 325 clusters the contexts that have been observed in this home into multiple clusters. Paragraph 42 discloses clustering the contexts that have been observed in the plurality of homes into a number of clusters. Paragraph 43 discloses all single CBMs belonging to a cluster are agglomerated to a single CBM associated with te representative of the cluster and stored in database 240.) and to provide a user audio model therefrom (Fig. 4, label 24a are considered user audio models. A selection of a user audio model from 24a is performed by label 335); 

a classification processor (Fig. 3, label 335) configured to receive current audio metadata of the voice signal from the user audio device (Paragraph 39 discloses “The appropriate CBM is selected in the home equipment according to the current context.” The current context is the received current audio metadata of the voice signal. (Fig. 3, label 140,310,315,300 shows the received voice signal and current context indicates the current audio metadata.)); 
compare the current audio metadata with the user audio model (Paragraph 39 discloses “The context is represented as, for example a feature vector which is compared to vector representations of the centroids of the global context clusters to determine the closest matching context such that the appropriate CBM may be downloaded.”).
Howson discloses a selected speaker model or global CBM (Fig. 3, label 24a) for speaker recognition at the user device (paragraph 39-40) and shown in Fig. 5, label 550.), but fails to disclose the classification processor to determine therefrom, if the voice signal corresponds to a normal operating mode or an anomalous operating mode of the user audio device and the classification clusters are at least a normal operation cluster and an anomalous operation.
Cho et al discloses speaker recognition comprising
a database of models classified into at least a normal operation cluster and an anomalous operation (Fig. 2, label 260. Col. 6, lines 40-52 discloses “Models of an audio content characteristic value that may be classified as a voice, background music, environment noise, etc. may be stored in database 260 in advance.” Col. 6, lines 64-67 discloses “The classifier 240 may determine the class of the audio content …”. This 
a classification processor (Fig. 2, label 240, fig. 6 shows the process of the apparatus shown in Fig. 2.) configured to receive current audio metadata of the voice signal from the user audio device (label 210,230 outputs the metadata of the received voice signal from the user audio device shown in Fig. 2.); 
compare the current audio metadata with the user audio model (Col. 6, lines 52-56 discloses “The classifier 240 may classify audio content on a section basis by comparing audio content feature values belong to a voice, background music, environment noise, etc. respectively, stored in the database 260 with feature vectors extracted by the feature extractor 230.”); and 
to determine therefrom, if the voice signal corresponds to a normal operating mode or an anomalous operating mode of the user audio device (Col. 6, lines 64-67 discloses “The classifier 240 may determine the class of the audio content …”. This indicates the classifier determines if the voice signal corresponds to a normal or anomalous signal. Such determination determines whether to perform analysis on the audio content based on the classification. This indicates the classification is corresponds with normal operating mode or anomalous operating mode of the user audio device shown in Fig. 2. Fig. 2, label voice/bgb/environment noise indicates the determination.)

Claim 2, Cho et al discloses wherein the classification processor provides an anomalous operation indicator in case the anomalous operating mode is determined (Fig. 2, label 240,250 shows the indicator is the cluster such as voice, bgb, environment noise, etc.).  
Claim 3, Cho et al discloses wherein the classification processor is configured to determine, if a predefined percentage of data points of the current audio metadata in a predefined time period are related to the anomalous operation cluster and in this case, determine, that the voice signal corresponds to the anomalous operating mode (Col. 6, lines 57-67 discloses “When a degree of similarity between a feature value stored in the database and a feature value extracted by the feature extractor 230 is equal or greater than a predetermined level, the classifier 240 may determine a class to which the feature value stored in the database 260 belongs as a class of audio content of a current section.”).  
Claim 4, Cho et al discloses wherein the anomalous operating mode corresponds to one or more of an incorrect placement of a microphone of the user audio device, a defect of the user audio device, and an irregular background noise level, captured by the microphone of the user audio device (Col. 6, lines 40-51 discloses “Models of an audio content characteristic value that may be classified as a voice, background music, environment, music, etc. may be stored in a database 260 in advance.” This indicates there are models for different modes such as irregular background noise level captured 
Claim 5, Howson et al discloses wherein the data clustering processor is configured for cluster analysis using centroid-based clustering.  (paragraph 37,42 discloses clustering can be performed using any type of machine learning classification technique, wherein centroid-based clustering is a type of machine learning classification technique.)
Claim 6, Howson et al discloses wherein the data clustering processor is configured for cluster analysis using K-means clustering. (paragraph 37,42 discloses clustering can be performed using any type of machine learning classification technique, wherein k-means clustering is a type of machine learning classification technique.)
Claim 9, Howson et al discloses wherein the historic audio metadata and the current audio metadata (Fig. 3, label 221,321 as historic audio metadata. Label 140,310, paragraph 39 discloses current context) comprises a voice activity parameter (label feature extraction, 300,301 discloses feature vectors or metadata or context information, wherein feature vectors are determined from voice signals and indicate activity of noise and speech when found in the voice signals.).  
Claim 10, Howson et al discloses wherein the voice history database (Fig. 3, label 221,321,300) is connectable to the user audio device to receive audio metadata (Fig. 3, label 140,310,315,300 is the part of the user audio device that receives the audio metadata.) and wherein the voice history database is configured to store the received audio metadata as historic audio metadata (paragraph 30 discloses label 221 is a combination of metadata including many characteristics. Paragraph 31 discloses “the 
Claim 11, Howson et al discloses wherein the current audio metadata of the voice signal from the user audio device is additionally provided to the voice history database to update the historic audio metadata. (Fig. 3, label 301 receives the features, label 300, and stores such features. Label 300 includes the current audio metadata from label 315.)
Claim 12, Howson et al discloses wherein the data clustering processor is configured for repeated cluster analysis of the historic audio metadata and to provide an updated user audio model therefrom. (Fig. 3, labels 325,330,230, Fig. 4, label 400,410,420 shows the data clustering processor, wherein a user audio model is updated from the continuous or repeated cluster analyze of historic audio metadata, label 221,321, included in label 300 and stored at label 301.)
Claim 13, Howson et al discloses wherein the determination of the classification processor comprises determining a distance of the current audio metadata to the clusters. (Paragraph 39 discloses “The context is represented as, for example, a feature vector which is compared to vector representions of the centroids of the global context clusters to determine the closest matching context such that the appropriate CBM may be downloaded. … The distance measure used to compare context features vectors may be the Euclidean distance.”) 
Howson et al fails to disclose the clusters are normal operation cluster and the anomalous operation cluster.
Cho et al discloses a database of clusters include normal operation cluster and the anomalous operation cluster. (Fig. 2, label 260. Col. 6, lines 40-52 discloses “Models of an audio content characteristic value that may be classified as a voice, background 
Claim 14, Howson et al discloses wherein the voice history database (Fig. 3, label 221,321,301) comprises historic audio metadata of one or more past voice signals, acquired during operation of at least a first user audio device and a second user audio device. (paragraph 30-31 discloses context or metadata, label 221,321 included in label 300 and stored in label 301, are previously collected from multiple devices receiving sound.)
Claim 15, Howson et al discloses wherein the data clustering processor (Fig. 3, label 325,330,230. Fig. 4, label 400,410,420 clusters the CBMs, label 230.) is configured for cluster analysis of the historic audio metadata of the first user audio device and the second user audio device (paragraph 31 discloses the context is collected from multiple devices. Fig. 3, label 325,330 performs clustering of context included in label 300,301. Label 230 are models as a result of the clustering, wherein label 410,420 of Fig. 4 perform clustering of such models.)  
Claim 17, Howson et al discloses wherein the user audio device is one or more of a headset, desk a phone, or a personal communication device. (Fig. 3 shows a home assistant device. (paragraph 20))
Claim 18, Howson et al discloses
A data clustering processor (Fig. 3, label 325,330,230. Fig. 4, label 400,410,420 clusters the CBMs, label 230.) for use in a system for audio anomaly detection in a voice signal (Fig. 3,4 shows the system for detecting audio anomaly in a voice signal received 
the data clustering processor (Fig. 3, label 325,330,230. Fig. 4, label 400,410,420 clusters the CBMs, label 230.) being configured for cluster analysis of the historic audio metadata into clusters (Paragraph 37 discloses 325 clusters the contexts that have been observed in this home into multiple clusters. Paragraph 42 discloses clustering the contexts that have been observed in the plurality of homes into a number of clusters. Paragraph 43 discloses all single CBMs belonging to a cluster are agglomerated to a single CBM associated with the representative of the cluster and stored in database 240.) and to provide a user audio model therefrom (Fig. 4, label 24a are considered user audio models. A selection of a user audio model from 24a is performed by label 335).  
Howson discloses a selected speaker model or global CBM (Fig. 3, label 24a) for speaker recognition at the user device (paragraph 39-40) and shown in Fig. 5, label 550.), but fails to disclose the classification clusters are at least a normal operation cluster and an anomalous operation.
Cho et al discloses speaker recognition (Fig. 2) comprising a database of models classified into at least a normal operation cluster and an anomalous operation (Fig. 2, label 260. Col. 6, lines 40-52 discloses “Models of an audio content characteristic value that may be classified as a voice, background music, environment noise, etc. may be stored in database 260 in advance.” Col. 6, lines 64-67 discloses “The classifier 240 may determine the class of the audio content …”. This indicates the classifier determines if the voice signal corresponds to a normal or anomalous signal. Such determination 
Claim 19, Howson et al discloses 
Preamble: A classification processor (Fig. 3, label 335) for use in a system for audio anomaly detection in a voice signal (Fig. 3,4 shows the system for detecting audio anomaly in a voice signal received at label 140, wherein Fig. 3,4 shows label 335 for use in processing the voice signal.), configured 
to receive a user audio model (Fig. 3, label 335 requests a user audio model and receives a selected CBM as per paragraph 39-40.) and current audio metadata of the voice signal from a user audio device (Paragraph 39 discloses “The appropriate CBM is selected in the home equipment according to the current context.” The current context is the received current audio metadata of the voice signal. (Fig. 3, label 140,310,315,300 shows the received voice signal and current context indicates the current audio metadata.)); 
compare the current audio metadata with the user audio model (Paragraph 39 discloses “The context is represented as, for example a feature vector which is compared to vector representations of the centroids of the global context clusters to determine the closest matching context such that the appropriate CBM may be downloaded.”).

Cho et al discloses speaker recognition comprising
a classification processor (Fig. 2, label 240) configured to receive a user audio model (Fig. 2, label database transmits the user audio model.) and a user audio model (Fig. 3, label 335 requests a user audio model and receives a selected CBM as per paragraph 39-40.) and current audio metadata of the voice signal from the user audio device (label 210,230 outputs the metadata of the received voice signal from the user audio device shown in Fig. 2.); 
compare the current audio metadata with the user audio model (Col. 6, lines 52-56 discloses “The classifier 240 may classify audio content on a section basis by comparing audio content feature values belong to a voice, background music, environment noise, etc. respectively, stored in the database 260 with feature vectors extracted by the feature extractor 230.”); and 
to determine therefrom, if the voice signal corresponds to a normal operating mode or an anomalous operating mode of the user audio device (Col. 6, lines 64-67 discloses “The classifier 240 may determine the class of the audio content …”. This indicates the classifier determines if the voice signal corresponds to a normal or anomalous signal. Such determination determines whether to perform analysis on the audio content based on the classification. This indicates the classification is corresponds with normal operating mode or anomalous operating mode of the user audio device 
It would be obvious to one skilled in the art before the effective filing date of the application to modify Howson et al’s speaker recognition by incorporating speaker recognition as disclosed by Cho et al so to improve content analysis performance.
Claim 20, Howson et al discloses
Preamble: A method of audio anomaly detection in a voice signal (Fig. 3,4 shows the system for detecting audio anomaly in a voice signal received at label 140, wherein the apparatus shows the method of detecting audio classification of anomaly as indicated below.), comprising 
receiving a user audio model (Fig. 3, label 335 requests a user audio model and receives a selected CBM as per paragraph 39-40.) and current audio metadata of the voice signal	(Paragraph 39 discloses “The appropriate CBM is selected in the home equipment according to the current context.” The current context is the received current audio metadata of the voice signal. (Fig. 3, label 140,310,315,300 shows the received voice signal and current context indicates the current audio metadata.)); 
comparing the current audio metadata with the user audio model (Paragraph 39 discloses “The context is represented as, for example a feature vector which is compared to vector representations of the centroids of the global context clusters to determine the closest matching context such that the appropriate CBM may be downloaded.”).
Cho et al discloses speaker recognition comprising
receive a user audio model (Fig. 2, label database transmits the user audio model.) and current audio metadata of the voice signal from the user audio device (label 
compare the current audio metadata with the user audio model (Col. 6, lines 52-56 discloses “The classifier 240 may classify audio content on a section basis by comparing audio content feature values belong to a voice, background music, environment noise, etc. respectively, stored in the database 260 with feature vectors extracted by the feature extractor 230.”); and 
to determine therefrom, if the voice signal corresponds to a normal operating mode or an anomalous operating mode of the user audio device (Col. 6, lines 64-67 discloses “The classifier 240 may determine the class of the audio content …”. This indicates the classifier determines if the voice signal corresponds to a normal or anomalous signal. Such determination determines whether to perform analysis on the audio content based on the classification. This indicates the classification is corresponds with normal operating mode or anomalous operating mode of the user audio device shown in Fig. 2. Fig. 2, label voice/bgb/environment noise indicates the determination.).
It would be obvious to one skilled in the art before the effective filing date of the application to modify Howson et al’s speaker recognition by incorporating speaker recognition as disclosed by Cho et al so to improve content analysis performance.
Claim 21, Howson et al discloses 
Preamble: A non-transitory computer-readable medium including contents that are configured to cause a processing device (paragraph 56 discloses combination of hardware and software to implement the features described. Such indicates a processor or hardware implementing the contents such as software included in non-transitory 
Claim 22, Howson et al discloses 
Preamble: A method of generating a user audio model for use in a system for audio anomaly detection in a voice signal (Fig. 3, 4 shows the apparatus that performs the method of generating a user audio model (indicated below) for use in speaker recognition.), comprising 
conducting cluster analysis of historic audio metadata of one or more past voice signals, acquired during operation of a user audio device, into clusters (Paragraph 37 discloses 325 clusters the contexts that have been observed in this home into multiple clusters. Paragraph 42 discloses clustering the contexts that have been observed in the plurality of homes into a number of clusters. Paragraph 43 discloses all single CBMs belonging to a cluster are agglomerated to a single CBM associated with the representative of the cluster and stored in database 240.), and 
generating a user audio model therefrom (Fig. 4, label 24a are considered user audio models. A selection of a user audio model from 24a is performed by label 335).  
Howson discloses a selected speaker model or global CBM (Fig. 3, label 24a) for speaker recognition at the user device (paragraph 39-40) and shown in Fig. 5, label 550.), but fails to disclose the classification clusters are at least a normal operation cluster and an anomalous operation.
Cho et al discloses speaker recognition comprising
a database of models classified into at least a normal operation cluster and an anomalous operation (Fig. 2, label 260. Col. 6, lines 40-52 discloses “Models of an audio content characteristic value that may be classified as a voice, background music, 
It would be obvious to one skilled in the art before the effective filing date of the application to modify Howson et al’s speaker recognition by incorporating speaker recognition as disclosed by Cho et al so to improve content analysis performance.
Claim 23, Howson et al discloses
Preamble: A non-transitory computer-readable medium including contents that are configured to cause a processing device (paragraph 56 discloses combination of hardware and software to implement the features described. Such indicates a processor or hardware implementing the contents such as software included in non-transitory computer readable medium such as hardware.) to conduct the method of claim 22 (please see claim 22).

Claims 7,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howson et al (US Publication No.: 20190066683) in view of Cho et al (US Patent No.: 10014008), further in view of Holzichter (US Patent No.: 6006175)
Claim 7, Howson et al discloses context or feature values or feature vector or metadata information of the voice signal in storage and the current audio metadata (Fig. 
Holzichter discloses wherein the historic audio metadata and the current audio metadata comprises sound pressure level information (Col. 12, line 55- Col. 13, line 23 discloses “Model based algorithms: …. These models are generally of the nature where as excitation source is known to drive an acoustic resonator tract, from whence the sound pressure value radiates to a listener or to a microphone. … The accuracy of these organ configurations can be conveyed by a small set of numbers formed as coefficients of a feature vector.” This indicates sound pressure level information is included in feature vectors. Col. 4, line 5 discloses “a stored feature vector library”, which indicates stored feature vectors and current audio metadata include sound pressure level information.) It would be obvious to one skilled in the art before the effective filing date of the application to modify Howson et al to include sound pressure level as a feature of the utterance or voice signal as disclosed by Holzrichter so to analyze the input voice signal in order to effectively determine the class of the voice signal, hence improving recognition of the speaker in different context.
Claim 8, Holzichter discloses wherein the historic audio metadata and the current audio metadata comprises sound pressure level information of one or more of speech and noise. (Col. 12, line 55- Col. 13, line 23 discloses “There are two major types of speech, “voiced” where the vocal folds open and close rapidly providing periodic bursts of air into the vocal tract and “unvoiced” where constrictions in the vocal tract cause air turbulence and associated “modified-white” air flow noise.” Col. 4, line 5 discloses “a stored feature vector library”, which indicates stored feature vectors and current audio metadata include sound pressure level information.)
16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howson et al (US Publication No.: 20190066683) in view of Cho et al (US Patent No.: 10014008), further in view of Cherukuri et al (US Patent No.: 10685652)
Claim 16, Howson et al discloses wherein the data clustering processor (Fig. 3, label 325,330,230. Fig. 4, label 400,410,420 clusters the CBMs, label 230.) is configured to provide user audio models (Fig. 4, label 24a, Fig. 3, label 24a), but fails to disclose the user audio models are separate user audio models for each of the first user audio device and the second user audio device .  
	Cherukuri et al discloses classifying audio metadata according to respective devices, wherein such classified audio metadata are considered user audio models per device (Fig. 3b, label 128 shows the audio data database of metadata per device, label 312 shows the clustering of metadata according to device.) It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of clusters as disclosed by Howson et al with another well known element of clustering according to devices as disclosed by Cherukuri et al so to obtain predictable results of clustering metadata, hence accommodating for users having multiple voice controlled devices, and improving speaker recognition by associating appropriate metadata to respective devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2655